              Case 2:20-cr-00013-WBS Document 50 Filed 03/11/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-13-WBS
11
                                  Plaintiff,             FINDINGS AND ORDER RE: EXCLUSION OF
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT
                            v.
13
     MARIO GONZALEZ,,
14
                                  Defendant.
15

16

17
                                               FINDINGS AND ORDER
18
            This proposed findings and order memorializes the findings and order the Court made during the
19
     Status Conference on February 2, 2021. All appearances were made virtually. Mr. Gonzalez waived his
20
     right to a personal appearance and appeared with his counsel Mr. Beevers.
21
            After discussing the pending motion, the parties all agreed to set the matter for further status
22
     conference on March 8, 2021. The government articulated that extensive discovery had been provided
23
     to counsel for Mr. Gonzalez, who required further time to review the discovery and prepare the case for
24
     trial. Accordingly, the Government moved to exclude time under the Speedy Trial Act between
25
     February 2, 2021 and March 8, 2021 to allow for the effective preparation of counsel, taking into
26
     account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A). Mr. Gonzalez did not object to this
27
     time exclusion. The Court found that there was good cause to exclude time between February 2, 2021
28
     and March 8, 2021, given the need of counsel to prepare for trial.
                                                          1
30
                Case 2:20-cr-00013-WBS Document 50 Filed 03/11/21 Page 2 of 2


 1            Having heard and considered the motion and evidence, the Court hereby finds that the reasons

 2 laid out in the government’s oral motion demonstrate sufficient facts that provide good cause for a

 3 finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h). Specifically, the

 4 Court finds that the government’s oral motion to exclude time demonstrates good cause to exclude time

 5 pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) for effective preparation. Finally, the Court

 6 finds that, (i) the ends of justice served by the continuance outweigh the best interest of the public and

 7 defendant in a speedy trial; and (ii) failure to grant the continuance would result in a miscarriage of

 8 justice.

 9            Time is hereby excluded under the Speedy Trial Act between February 2, 2021 and March 8,

10 2021, inclusive.

11 Dated: March 11, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
30
